SUPPLEMENT DATED APRIL 16, 2015 TO THE PROSPECTUS DATED OCTOBER 1, 2014 OF FRANKLIN GLOBAL ALLOCATION FUND (a series of Franklin Templeton International Trust) The prospectus is amended as follows: I. The following paragraphs have been added to the “Fund Summary” section above “Investment Goal” on page 4 and to the “Fund Details” section above “Investment Goal” on page 16: On April 14, 2015, the Board of Trustees of Franklin Templeton International Trust (Trust) approved a proposal to terminate and liquidate the Franklin Global Allocation Fund (Fund) of the Trust. The liquidation is anticipated to occur on or about June 30, 2015 (Liquidation Date), but may be delayed if unforeseen circumstances arise. Effective at the close of market on April 20, 2015, the Fund is closed to all new investors with the exception of Employer Sponsored Retirement Plans or benefit plans and their participants where the Fund was available to participants prior to the close of market on April 20, 2015. The Fund reserves the right to change this closure procedure at any time. Shareholders of the Fund on the Liquidation Date will have their accounts liquidated and the proceeds will be delivered to them. For those shareholders with taxable accounts, an exchange out of the Fund prior to the Liquidation Date may be considered a taxable transaction and such shareholders may recognize a gain or loss for Federal income tax purposes. Shareholders should consult their tax advisers regarding the effect of the Fund’s liquidation in light of their individual circumstances. Participants in an Employer Sponsored Retirement Plan that is a Fund shareholder should consult with your plan sponsor for further information regarding the impact of the liquidation. In considering new purchases or exchanges, shareholders may want to consult with their financial advisors to consider their investment options. II. The “Portfolio Managers” section in the “Fund Summary” beginning on page 14 is replaced in its entirety with the following: Portfolio Managers Vaneet Chadha, CFA Research Analyst of FASA and lead portfolio manager of the Fund since April 2015. Michael Hasenstab, Ph.D. Executive Vice President of Advisers, Chief Investment Officer of Global Macro and portfolio manager of the Templeton Global Bond portion of the Fund since inception (2011). Peter A. Langerman Chairman, President and Chief Executive Officer of Franklin Mutual and portfolio manager of the Mutual Series Equity portion of the Fund since inception (2011). Warren Keyser Portfolio Manager of FT Institutional and portfolio manager of the Franklin Templeton Global Low Duration Bond portion of the Fund since inception (2011). Mark Mobius, Ph.D. Executive Chairman of Templeton Emerging Markets Group, Portfolio Manager of Asset Management and portfolio manager of the Templeton Emerging Markets Equity portion of the Fund since inception (2011). Tucker Scott, CFA Executive Vice President of Global Advisors and portfolio manager of the Templeton Equity portion of the Fund since inception Conrad B.
